Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered June 1, 2005, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to an aggregate term of 25 years, unanimously affirmed.
Defendant’s arguments are similar to arguments we rejected on a codefendant’s appeal (People v Rodriguez, 50 AD3d 476 [2008], lv denied 10 NY3d 963 [2008]), and we reach the same conclusions here. Concur—Mazzarelli, J.P., Andrias, Moskowitz, Renwick and Richter, JJ.